Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
All of the references cited in the International Search Report have been considered.  None is anticipatory or meet the amended claims. The most pertinent of these references have been applied below.
	
	
Election/Restrictions

The applicant has elected Group/Species IA1 (claims 1-3, 5, 7-14, and 16-18) without indicating traverse, and no argument has been submitted.  Applicant’s election in the reply is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
This restriction is made FINAL.  See previous action for the reasons of applying restriction. 

Claim Objections
Claim(s) 9-12 is/are objected to because of the following informalities: ”claim 1”has been recited twice.  “he” should be corrected in claim 18. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5, 7-14, and 16-18 is (are) rejected under 35 U.S.C. 103(a) as being unpatentable over NIshimura et al. (US 2012019197) in view of Kim et al. (WO 2010107244, listed on IDS and ISR).
As to claims 1-3, 5, 7-14, and 16-18, Nishimura (abs., figures, 4, 15-21, 34, 76-80,  168, 231, examples, Tables, claims), discloses an OLED comprising anode, cathode, and an emitting layer between electrodes comprising first amine host, second carbazole based host, and a phosphorescent emitter co-evaporated.  The first host can be:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
that meets the claims I-64’. The ratio of first and second host can be 2:5 (Ex.7).
Nishimura is silent on the claimed formula (2).


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
(Ar1 and Ar2 are phenyl) that meets the claimed 3-1.
Therefore, as to claims 1-3, 5, 7-14, and 16-18, it would have been obvious to one of ordinary skill in the art to have modified the organic electric element of Nishimura and replaced the carbazole secondary host with TA48 view of Kim, because the resultant OLD would yield improved luminous efficiency and device life.

	
	
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE FANG whose telephone number is (571)270-7378.  The examiner can normally be reached on Mon-Thurs. 8am-6pm. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SHANE FANG/Primary Examiner, Art Unit 1766